          Case 3:20-cv-00438-VC Document 27 Filed 07/01/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  WILLIAM E ROGERS,                                  Case No. 20-cv-00438-VC
                 Plaintiff,
                                                     ORDER GRANTING MOTION TO
          v.                                         DISMISS
  NANCY BELLEROSE,                                   Re: Dkt. No. 10
                 Defendant.



       In his opposition to Bellerose’s motion to dismiss, Rogers made a number of factual

allegations that did not appear in his complaint. The complaint is thus dismissed with leave to

amend. Rogers may file his amended complaint within 28 days of this order. He is reminded that

the amended complaint should be a stand-alone document that includes all relevant factual

allegations. In other words, Rogers should not rely on allegations made in earlier filings; rather,

he should restate all relevant allegations clearly in the amended complaint.

       IT IS SO ORDERED.

Dated: July 1, 2020
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
